DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending. Claims 1-10 and 18-20 have been withdrawn due to restriction. Claims 11-17 have been examined below.

Election/Restrictions
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. In the reply filed 7/28/22, Applicant stated not acquiescing with the Examiner, electing claims 11-17. Without any further arguments and anything clearing indicating otherwise, Examiner take Applicant's response as election made without traverse.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/25/19, 12/30/19, and 7/12/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claim 11, "a boom control device to provide…" and "an implement control device to provide…".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, because the claims invoke 35 USC 112f (pre-AIA  112 sixth paragraph) as described above, but fail to clearly link or disclose the associating structure that performs the acts of said claim limitations (and are thus rejected under 35 USC 112b (pre-AIA  112 second paragraph) due to being indefinite), the specification fails to have an adequate written description under 35 USC 112a (pre-AIA  112 first paragraph), and is thus rejected under said statute. See MPEP 2181(IV) and 2185.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim limitations "a boom control device to provide…" and "an implement control device to provide…" in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The boom control device and the implement control device are only found in 0006 of Applicant's specification, which simply recites the language of claim 11. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-17 are rejected under 35 USC 102 as being anticipated by US20200340213 ("Zimmerman").

Claim 11
Zimmerman discloses a work vehicle (Fig. 1) comprising: 
a frame (Fig. 1), 
a boom actuator including a boom arm, the boom actuator operatively connected to the frame (0017 automatically control the operation of the vehicle's hydraulic system to move the boom to an operator-selected position), 
a work implement operatively connected to the boom arm (0007 system includes a lift assembly having a boom and an implement coupled to the boom); 
a boom sensor located at the boom actuator to identify a boom arm position of the boom arm with respect to the frame (0025 the work vehicle 10 may include one or more position sensors 38, 40 for monitoring the position and/or orientation of the boom 24 and/or the implement 22, such as by including a first position sensor 38 provided in operative association with the boom 24 (e.g., at or adjacent to the aft end 28 of the boom 24) and a second position sensor 40 provided in operative association with the bellcrank 36 (e.g., at or adjacent to a pivot point for the bellcrank 36). The position sensors 38, 40 may also allow the velocity of the boom 24 and/or the implement 22 to be determined by identifying the change in position of such component(s) over time, Fig. 1); 
an implement sensor located at the work implement actuator to identify a work implement position of the work implement with respect to the boom arm (0025 the work vehicle 10 may include one or more position sensors 38, 40 for monitoring the position and/or orientation of the boom 24 and/or the implement 22, such as by including a first position sensor 38 provided in operative association with the boom 24 (e.g., at or adjacent to the aft end 28 of the boom 24) and a second position sensor 40 provided in operative association with the bellcrank 36 (e.g., at or adjacent to a pivot point for the bellcrank 36). The position sensors 38, 40 may also allow the velocity of the boom 24 and/or the implement 22 to be determined by identifying the change in position of such component(s) over time, Fig. 1); 
a boom control device to provide a boom control signal (0017 controller of the vehicle may be configured to automatically control the operation of the vehicle's hydraulic system to move the boom to an operator-selected position); 
an implement control device to provide an implement control signal (0033 controller 102 may be communicatively coupled to one or more joysticks for receiving control commands associated with controlling the movement of the boom 32 and/or the implement 34. For instance, the controller may be coupled to both a boom joystick for receiving operator-initiated control commands associated with controlling the movement of the boom 24 (e.g., as indicated by arrow 142 in FIG. 2) and a tilt joystick for receiving operator-initiated control commands associated with controlling the movement of the implement 22, 0034); 
a control module supported by the frame and operatively connected to the boom sensor, the work implement sensor, the boom actuator, the work implement actuator, the boom control device, and the implement control device, wherein the control module receives boom position signals from the boom sensor and work implement signals from the implement sensor, and transmits to the boom actuator a boom adjustment signal based on the boom position modified by a boom sensor calibration value and transmits to the implement actuator an implement adjustment signal based on the implement position modified by an implement sensor calibration value (0048 controller 102 may also be configured to execute a calibration procedure when the disclosed system 100 is used for the first time in association with a work vehicle 10 and/or periodically after extended use (e.g., every six months) to allow adjustments to be made, if necessary, to the predetermined relationships or look-up tables stored within the controller's memory 114 that relate the various monitored operating parameters to the implement load weight. Specifically, in several embodiments, to calibrate the system 100, the boom 24 may be raised from the minimum boom position 160 to the maximum boom position 162 at one or more speeds, such a minimum lifting speed, a maximum lifting speed, and an intermediate lifting speed, while no load is being carried by the implement 22, with the sensor data being collected as the boom 24 is moved across its travel range 164 at each speed, 0040 controller 102 may include known mathematical relationships and/or look-up tables stored within its memory 114 that correlate the vehicle's boom geometry and various relevant operating parameters (e.g., the angular position of the boom 24, the angular position of the implement 22, the velocity of the boom 24 and/or the implement 22, the angle of inclination of the work vehicle 10, the boom cylinder pressure(s), the temperature of the hydraulic fluid, and the speed and/or acceleration of the work vehicle 10) to an associated load weight of the implement 22).

Claim 12
Zimmerman discloses a user interface including a return to dig actuator, wherein actuation of the return to dig actuator adjusts a position of the work implement with respect to the boom arm based on the boom sensor calibration value and the implement sensor calibration value (0050 controller 102 is automatically controlling the operation of the vehicle's hydraulic system to move the boom 24 from its current position to an operator-selected position (e.g., a return-to-height position or a return-to-travel position), the controller 102 may be configured to identify the portions of such automated boom movement associated with the acceleration/deceleration phases of the automated boom movement operation, 0048).

Claim 13
Zimmerman discloses wherein the control module includes a processer and a memory, wherein the memory has a plurality of program instructions and a storage table to store error values based on a model of boom actuator kinematics and a model of implement actuator kinematics (0048, 0040), that in response to execution by the processor causes the control module to determine the error values by: 
identifying a fixed position of the work implement with respect to the boom arm, wherein the fixed position of the work implement is determined by a position of the implement actuator (0048); 
identifying, with the boom sensor, a position of the boom arm with respect to the frame at a plurality of positions between a fully lowered boom position and a fully raised boom position while maintaining the position of the work implement with respect to the frame (0048); 
comparing the identified plurality of positions with the model of the boom actuator kinematics to arrive at the plurality of error values (0048 controller 102 may also be configured to execute a calibration procedure when the disclosed system 100 is used for the first time in association with a work vehicle 10 and/or periodically after extended use (e.g., every six months) to allow adjustments to be made, if necessary, to the predetermined relationships or look-up tables stored within the controller's memory 114 that relate the various monitored operating parameters to the implement load weight. Specifically, in several embodiments, to calibrate the system 100, the boom 24 may be raised from the minimum boom position 160 to the maximum boom position 162 at one or more speeds, such a minimum lifting speed, a maximum lifting speed, and an intermediate lifting speed, while no load is being carried by the implement 22, with the sensor data being collected as the boom 24 is moved across its travel range 164 at each speed, 0040 controller 102 may include known mathematical relationships and/or look-up tables stored within its memory 114 that correlate the vehicle's boom geometry and various relevant operating parameters (e.g., the angular position of the boom 24, the angular position of the implement 22, the velocity of the boom 24 and/or the implement 22, the angle of inclination of the work vehicle 10, the boom cylinder pressure(s), the temperature of the hydraulic fluid, and the speed and/or acceleration of the work vehicle 10) to an associated load weight of the implement 22).

Claim 14
Zimmerman discloses wherein the user interface includes the boom control, the implement control, and a user input button operatively connected to the control module, wherein the user input button when selected by the user identifies and stores in the memory a lowest position of the boom and a highest position of the boom (0048, 0034 controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like. In such an embodiment, the operator may utilize an appropriate input device(s) to provide an operator input associated with the selection of one or more predefined boom/implement positions).

Claim 15
Zimmerman discloses wherein the processor causes the control module to display a user prompt to instruct the operator to move the work implement to the fixed position when the boom is fully lowered (0048, 0034 controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like. In such an embodiment, the operator may utilize an appropriate input device(s) to provide an operator input associated with the selection of one or more predefined boom/implement positions).

Claim 16
Zimmerman discloses wherein the return to dig actuator adjusts the position of the work implement using the plurality of error values (0040, 0034 the controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation. For instance, one or more predefined boom/implement positions may be stored within the controller's memory 114, such as a return-to-height position, a return-to-dump position, a return-to-travel position, a return-to-dig position, and/or the like).

Claim 17
Zimmerman discloses wherein the user interface includes an identify work implement user input to identify the type of work implement attached to the work vehicle (0034 the controller 102 may also be communicatively coupled to one or more additional input devices, such as one or more buttons, knobs, touch pads, and/or other user interface elements, that allow the operator to provide inputs (e.g., as indicated by arrow 145 in FIG. 2) requesting that the controller 102 perform or initiate an automated boom movement operation).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663